DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive.  Applicant asserts that the nozzle portion of Giraud ‘823 is arranged inside the tubular body 1, while the present claim 1 requires the tubular body to be arranged inside the nozzle portion.  However, an alternate interpretation of Giraud ‘823 is that the rod 10 is the claimed tubular portion, which satisfies this respective claim limitation.  Applicant also asserts that Giraud ‘823 is silent as to the newly introduced limitation requiring a projection, but such projection is taught by Giraud ‘823 as discussed below.

Response to Amendments
The rejection of claims 1-7 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190217823 by Giraud et al. (hereinafter “Giraud ‘823”) in view of U.S. Patent Application Publication 20180086316 by Trebouet et al., WO2017202562A1 by Giraud (hereinafter “Giraud ‘562”), and U.S. Patent Application Publication 20170313287 by Davies et al.
As to claim 1, Giraud ‘823 teaches a washing device comprising a nozzle portion 3 (fig. 3) reciprocally movable between an accommodating position (fig. 3) and a washing position (fig. 6), wherein the device is configured to wash a surface of an external washing target 30 by supplying fluid to the nozzle portion, moving the nozzle portion from the accommodating position to the washing position using pressure of the fluid (figs. 3 and 6, para. 20), and spraying the fluid from a spray port 8, 9 (fig. 6), and the nozzle portion is configured to reciprocate along a path from the accommodating position and the washing position (figs. 3 and 6), wherein the device further comprises a tubular portion 10 connected to a pipe portion (at 11, fig. 3); and an urging portion (spring 4) that applies an urging force to return the nozzle portion, the tubular portion 10 includes flow passages 12, the nozzle 3 fittable to the tubular portion 10, the nozzle portion having a hole 13 with a bottom surface, the nozzle portion 3 arranged around the tubular portion 10, when the nozzle portion moves in a manner projecting from the tubular portion to the washing position when supplied with the fluid (para. 85), the 
Giraud ‘823 does not teach that its nozzle portion is configured to reciprocate along a curved or bent path.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Giraud ‘823 to have its nozzle reciprocate in along a curved or bent path.  Trebouet teaches a washing device and further teaches that a nozzle portion translating along a curved path allows for fluid to be sprayed over the whole of the washing target to dislodge different pieces of dirt that may be encrusted on the washing target (paras. 120, 125; fig. 2).  Giraud ‘562 teaches a washing device with a nozzle portion 5 that reciprocates along a curved path between accommodating and washing positions (figs. 1 and 2).  Giraud ‘562 further teaches that the curved path allows the nozzle portion to be opposite the washing target for efficient cleaning and also allows for use of a containment wall  to recover cleaning liquid to reduce consumption of the liquid (para. 92).  Davies teaches a washing device and further teaches that positioning a nozzle portion so that it travels along an arc (i.e. a curved path) allows it to be positioned opposite the washing target so that the cleaning fluid may be evenly distributed on the washing target (para. 81).
One of ordinary skill in the art would have been motivated to modify the washing device taught by Giraud ‘823 so that its nozzle portion reciprocates along a curved or bent path to realize the benefits taught by Trebouet, Giraud ‘562, and/or Davies.  Trebouet, Giraud ‘562, and Davies all suggest that a nozzle portion being moved 
As to claim 2, Giraud ‘823 teaches that when the nozzle portion 3 is at the accommodating position (fig. 3), the nozzle portion is in an accommodating portion 1 on a backside of the washing target, and when the nozzle portion 3 is at the washing position (fig. 6), the spray port 8,9 is located outward of the surface of the washing target.
As to claim 3, Giraud ‘823 teaches that the accommodating portion 1 (fig. 3) is defined by a region surrounded by an outer wall (fig. 3, see also fig. 10) to which the washing target is attached and is exposed to the outside.  While Giraud ‘823 does not explicitly teach an inner wall opposed to a back surface of the outer wall, one of 
As to claim 4, Giraud ‘823 teaches that when the nozzle portion 3 is at the accommodating position it is hidden by an outer wall to which the washing target is attached (fig. 3).
As to claim 5, Giraud ‘823 teaches that the washing target 30 is one of a camera and a sensor (para. 61), and the nozzle portion washed the sensor using the fluid (para. 61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711